MEMORANDUM **
Heriberto Hernandez-Vazquez, a native and citizen of Mexico, petitions for review of a decision of the Board of Immigration Appeals (“BIA”) dismissing his appeal from an Immigration Judge’s (“IJ”) decision denying his application for cancellation of removal. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review de novo the determination of statutory ineligibility. Montero-Martinez v. Ashcroft, 277 F.3d 1137, 1145 (9th Cir.2002), and we review for substantial evidence the IJ’s findings of fact, Monjaraz-Munoz v. INS, 327 F.3d 892, 895 (9th Cir.2003), amended by 339 F.3d 1012 (9th Cir.2003). We deny the petition.
Hernandez-Vazquez testified that although he entered the United States in 1986 or 1987, he voluntarily returned to Mexico in 1994 after being arrested by the Border Patrol. Under the law applicable at the time, aliens were given the option to voluntarily depart the United States in lieu of formal deportation proceedings. See 8 U.S.C. § 1252(b) (1994). The BIA properly found that Hernandez-Vazquez did not establish the requisite ten years of continuous physical presence in the United States because his voluntary departure to avoid deportation proceedings cut off his accrual of continuous physical presence. See Vasquez-Lopez v. Ashcroft, 315 F.3d 1201, 1204-05 (9th Cir.2003) (per curiam), amended, 343 F.3d 961 (9th Cir.2003) (order).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.